{¶ 9} I concur in the decision of the majority here to dismiss this appeal because it is, in my view, premature. The procedural history of the case reflects that the magistrate issued an opinion and recommendation on December 20, 2001, and the trial court adopted the magistrate's opinion in its journalized entry dated December 26, 2001.
 {¶ 10} Civ.R. 53(E)(3)(a) permits a party to object to a magistrate's recommendation within 14 days of its issuance. It states:
 {¶ 11} "Time for filing. Within fourteen days of the filing of a magistrate's decision, a party may file written objections to the magistrate's decision. If any party timely files objections, any other party may also file objections not later than ten days after the first objections are filed. * * *"
 {¶ 12} Here, Peric filed timely objections on January 2, 2002, and Buccilli filed objections on January 9, 2002 — both within the 14 days permitted by Civ.R. 53.
 {¶ 13} Notably, while Civ.R. 53(E)(4)(c) permits a trial judge to adopt the opinion of a magistrate without waiting the 14 days for objections to be filed, that rule also contains a provision for an automatic stay until the trial judge rules on those objections.
 {¶ 14} Here, however, without waiting for the court's ruling on the pending objections to the magistrate's recommendation, Buccilli filed a notice of appeal on January 25, 2002, presumably to enable him to claim that the notice of appeal had been filed within 30 days of the date of the trial court's entering of its judgment entry. That filing stripped the trial court of jurisdiction and prevented the court from addressing the objections which had been filed by both Peric and Buccilli. This appellate filing is premature, as the trial court has not considered the objections and may exercise its discretion to entertain them, either consider them favorably, modify its judgment, or adhere to its earlier adoption of the magistrate's recommendation. Until the trial court rules, we do not have a final order for consideration. For these reasons, I concur with the majority.
53(E)(4)(6) — Objections